Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed features directed to wherein, based on the current chroma block that LM mode is available, first two bits of the binary codeword are decoded based on context-based decoding and remaining bits of the binary codeword are decoded based on bypass decoding, and wherein the LM mode is an intra prediction method of deriving the predicted sample for the current chroma block based on a reconstructed sample of the current luma block along with the other limitations, is not taught or suggested by the prior art.
The closest prior art Chen (US 2013/0182761) teaches predicting, using parameters, a chrominance block from a luminance block, wherein the obtaining the parameters includes performing a predetermined operation on the restored neighboring pixels of the chrominance block and the restored neighboring pixels of the luminance block. However, Chen does not teach when an LM mode is available, first two bits of the binary codeword are decoded based on context-based decoding and remaining bits of the binary codeword are decoded based on bypass decoding, and wherein the LM mode is an intra prediction method of deriving the predicted sample for the current chroma block based on a reconstructed sample of the current luma block, as required by claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485